Citation Nr: 9926303	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1974 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

This case was previously before the Board in December 1997, 
at which time it was remanded for further development.  Such 
development having not been completed the case is again 
remanded to the agency of original jurisdiction.  At that 
time it was noted in the introduction, and incorporated 
herein, that the veteran failed to report to personal hearing 
before a Member of the Board, and that he did not thereafter 
request another hearing.  


REMAND

The development requested by the Board in its December 1997 
remand included that the veteran be given a series of VA 
examinations in conjunction with his claim for entitlement to 
permanent and total disability rating for pension purposes; 
that VA outstanding treatment records and private treatment 
records be obtained from various sources; and that 
information from the Social Security Administration (SSA) 
also be obtained.  

Pursuant to the Board's requests, the RO wrote a letter, 
dated January 28, 1998, to the SSA requesting the pertinent 
information.  No reply is seen in the record, nor does it 
appear that any follow-up development by the RO was done to 
obtain information from SSA.  Also on January 28, 1998, the 
RO wrote a letter to the veteran informing him that in order 
to comply with the Board's request, they needed information 
regarding any private treatment the veteran had received in 
the last few years.  No other information was given to the 
veteran in that correspondence.  The veteran did not reply 
with any additional information for private treatment.  The 
January 1998 letters from the RO to SSA, and from the RO to 
the veteran are on file in the claims folder.  

Received for the file are VA outpatient treatment records 
from the indicated VA Medical Centers.  Also of record are 
four computer generated slips.  Two slips show that the 
veteran failed to report for VA examinations scheduled on 
November 5, 1998 and November 6, 1998, respectively.  The 
other two slips show the cost involved for VA physicians' 
fees due to the veteran's no shows.  Not of record are any 
letters or other indication that the veteran was actually 
notified by the RO of the VA examinations scheduled for him.  
Indeed, in the January 1999 Supplemental Statement of the 
Case, no such letters were indicated as evidence considered 
by the RO.  All that is noted in the Supplemental Statement 
of the Case is that the veteran failed to report for VA 
psychiatric and general examinations.  

In an August 1999 statement, the representative argued that 
the records currently before the Board did not reflect a copy 
of the notification letter sent to the veteran telling him 
where and when to report for the examinations; and that the 
Board is therefore unable to determine whether the letters 
were addressed to the veteran at his last known address of 
record.  

Before a disposition on the merits of this case can be 
rendered, the Board determines that additional and follow-up 
development is warranted in this case.  While the veteran has 
a tendency to "fail to report", as happened with his March 
25, 1997 personal hearing, the representative is correct in 
that the record does not show that the veteran was ever 
notified of his scheduled VA examinations.  The Board can see 
that the veteran was notified of other development pursuant 
to the Board's earlier remand requests, but information 
regarding notification of VA examinations, if he was in fact 
notified, is missing from the record.  The Board presumes 
that the veteran was not notified of the scheduled 
examinations, and should be given another chance to comply 
with the earlier remand request.  Also, the RO is advised to 
make a second inquiry to the SSA regarding alleged disability 
benefits for the veteran.  

VA has a duty to assist the veteran in the development of 
facts pertinent to a claim.  38 U.S.C.A. § 5107(a).  This 
duty to assist includes the duty to develop facts when the 
record before the Board is clearly inadequate.  EF v. 
Derwinski, 1 Vet. App. 324 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should make a second attempt 
to secure from the Social Security 
Administration, any records pertinent to 
the veteran's claim for SSA benefits, as 
well as the medical records relied upon 
concerning that claim.  If the records 
pertaining to such claim and the medical 
evidence utilized in processing such 
claim are not now available, that fact 
should be so entered in the claims file. 

2.  The RO should arrange for the veteran 
to undergo the original series of VA 
examinations requested in the Board's 
December 1997 remand.  The same directive 
are stated below.  In that respect, the 
RO should notify the veteran of the 
scheduled examinations, and should make 
sure, to the extent possible, that the 
veteran is notified at his most current 
address of record.  A copy of the RO's 
notification to the veteran must be 
placed in the claims file.  

3.  The veteran should be afforded a VA 
psychiatric examination by a psychiatrist 
who has not previously seen or treated 
him, if possible, in order to determine 
the current nature and severity of his 
psychiatric disability(-ies), if any.  
All necessary diagnostic tests and 
procedures should be undertaken at this 
time.  The veteran's claims file and a 
separate copy of this remand must be made 
available to, and thoroughly reviewed by, 
the examining psychiatrist during the 
course of the evaluation.  The VA 
psychiatrist should remark in the 
examination report that the veteran's 
relevant medical records have been 
reviewed and considered.  

The examiner should provide detailed and 
comprehensive findings regarding whether 
the veteran currently suffers from a 
psychiatric disability(-ies).  If so, the 
examiner must comment upon the severity 
of each psychiatric disability found to 
exist.  For each such psychiatric 
disability, it must be related, too, 
whether the disorder is connected to the 
veteran's past poly-substance abuse.  The 
examiner then, in summation, must discuss 
the overall severity of the veteran's 
psychiatric illness(-es) not tied to 
substance abuse.  For such psychiatric 
disability(-ies), it must be opined 
whether (1.) the veteran is permanently 
and totally disabled or (2.) whether he 
is precluded from some type of gainful 
employment consistent with his age, 
education, and prior work experience.  A 
complete and clear rationale for all 
opinions expressed by this examiner must 
be furnished.

4.  The RO should also schedule the 
veteran for a VA general examination in 
order to assess the current nature and 
severity of his claimed physical 
disabilities.  If deemed appropriate or 
necessary, the RO should schedule him for 
specialized VA examination, such as 
orthopedic or neurological.  All 
necessary diagnostic tests and procedures 
are to be performed at this time.  The 
veteran's claims file and a separate copy 
of this remand must be made available to, 
and reviewed by, the examining physician 
during the course of the evaluation.  

The VA physician must make detailed and 
comprehensive findings regarding all of 
the veteran's claimed physical 
disabilities.  The nature and severity of 
each such disability should be discussed 
in full.  In this connection, the VA 
examiner must take account of the pain 
and functional limitation(s), if any, 
associated with the veteran's current 
disabilities, if any.  As with the 
veteran's VA psychiatric examination, the 
VA physician must offer an opinion as to 
the overall severity and effect of the 
veteran's physical disabilities, if any.  
Likewise, it must be opined whether (1.) 
the veteran is permanently and totally 
disabled or (2.) whether he is precluded 
from some type of gainful employment 
consistent with his age, education, and 
prior work experience.  A complete and 
clear rationale for all opinions 
expressed by this examiner must be 
provided.

5.  Thereafter, the RO should review the 
veteran's claims file to ensure that all 
of the foregoing requested development 
has been completed in full.  In 
particular, the RO should review the 
requested VA examination reports to 
ensure that they are fully responsive to, 
and in complete compliance with, the 
directives of this remand and, if they 
are not, the RO should implement 
corrective procedures.  Again, if 
specialized examination of the veteran is 
indicated or recommended, the RO should 
take such appropriate action.  

6.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The veteran is specifically advised that 
"the duty to assist is not always a one-
way street," and that if a veteran 
wishes help, he cannot passively wait for 
it in those circumstances where he may or 
should have information that is essential 
in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In other words, unless the 
veteran indicates in writing to VA prior 
to his scheduled examinations his desire 
not to be examined by VA in conjunction 
with this claim, he is expected to show 
up and be evaluated for the scheduled 
examinations.  Otherwise, the Board will 
be constrained to adjudicate his claim 
based upon the evidence of record.  

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the veteran's current issue, 
based upon a review of all the relevant 
evidence.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

8.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
veteran need take no action until 
otherwise notified.  

9.  Lastly, it is noted that the veteran 
has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


